Citation Nr: 0943327	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-16 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in December 2008, 
which vacated, in part, a September 2007 Board decision which 
denied an initial disability rating in excess of 70 percent 
for service-connected PTSD and major depression and remanded 
the case for readjudication.  This matter initially arose 
from a May 2003 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Joint Motion of the parties adopted by the Court's 
December 2008 Order also instructed the Board to address the 
Veteran's July 2003 claim for a total rating based on 
individual unemployability (TDIU).  The Board notes that the 
RO denied the TDIU claim in an October 2006 rating decision, 
and there is no indication in the claims file that the 
Veteran ever appealed that denial.  Further, to the extent 
that the parties and the Court have determined that a new 
TDIU claim has arisen based on the evidence of record and the 
increased rating granted in 2007, the need to consider a TDIU 
claim is deemed moot as the Board herein has provided the 
Veteran 100 percent schedular benefits.

The Board also notes that the Veteran or her representative 
has submitted various items of evidence since the Board's 
September 2007 decision and the Court's December 2008 Order; 
however none of these submissions was accompanied with a 
waiver of initial adjudication by the RO.  In view of the 
Board's allowance of the benefit sought on appeal, however, a 
remand for the RO to consider such new evidence is not 
necessary.  See 38 C.F.R. § 20.1304(c)(2009).  



FINDING OF FACT

Since April 16, 2002, the effective date of service 
connection, the competent evidence of record shows that the 
Veteran's PTSD and major depression results in total 
occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial rating of 100 percent for PTSD and 
major depression have been met since April 16, 2002, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA
The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of this increased initial rating claim for 
PTSD and major depression at present without detriment to the 
due process rights of the Veteran.


Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

The Veteran is currently assigned a 70 percent initial 
disability rating for PTSD and major depression, pursuant to 
the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  

Diagnostic Code 9411 addresses the criteria for rating PTSD.  
Under that code, ratings may be assigned ranging between 0 
and 100 percent.  A 70 percent rating requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an 
assigned GAF score, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a) (2009). 

The DSM-IV describes a GAF score of 21 to 30 as behavior 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 31 
to 40 rating indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A 41 to 50 
rating indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 51 
to 60 rating indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV).

Factual Background and Analysis

In the May 2003 rating decision now on appeal, the RO granted 
service connection for PTSD and major depression and awarded 
an initial 50 percent disability rating, effective April 16, 
2002, the date the Veteran filed her claim.  In that part of 
the Board's September 2007 decision left undisturbed by the 
Court, the initial disability rating was increased to 70 
percent, effective April 16, 2002.  

The parties in their Joint Motion asked the Court to vacate 
and remand that portion of the Board's September 2007 
decision that denied any rating higher than 70 percent.  The 
Court agreed finding that deficiencies in analysis had 
precluded effective judicial review of the Veteran's claim.  

In a signed typewritten April 2002 statement, the Veteran 
detailed her in-service September 1969 rape by a non-
commissioned officer just after her completion of basic 
training, her subsequent marriages and divorces, and two 
suicide attempts.  She claimed that she never had close 
friends and was never able to have a loving relationship with 
any members of her family.  She complained of flashbacks, 
intrusive thoughts of the rape, nightmares, difficulty 
sleeping, difficulty in concentration, a poor memory, panic 
attacks, feelings of impending doom and death, frequent 
crying, social isolation, an exaggerated startle response, 
and that she was frightened when alone with men or when she 
heard helicopters.  She also stated that her mental and 
physical problems always interfered with her employment.  

She also disclosed that she was in receipt of disability 
benefits from the Social Security Administration (SSA) since 
1990.  SSA records in the claims file indicate that she 
received SSA disability benefits for myasthenia gravis and 
hypothyroidism, but written decisions granting or withholding 
benefits are not found in the file.

Private medical records dated from April 2002 to September 
2002 from M.C.W., a licensed mental health counselor and the 
Veteran's therapist, revealed GAF scores ranging from 30 to 
50.  Two 30 scores were assigned in April 2002 because the 
Veteran had difficulty in getting out of bed, was fearful, 
and cried easily.  In August 2002 the therapist noted that 
the Veteran was disoriented and thought she was 19 and 
experienced the rape all over again.  A GAF score of 30 was 
assigned.  She was assigned a 35 twice in September 2009 for 
continued outbursts of rage, for refusing to get out of bed 
or talking to anyone, and for difficulties maintaining 
minimum personal hygiene.  

A September 2002 VA psychiatric outpatient evaluation noted 
that the Veteran had multiple bouts of depression and panic 
attacks all her life related to the in-service sexual 
assault.  This also led to her distrust of men, including her 
own son.  She complained of frequent intrusive recollections 
of the assault, nightmares, flashbacks, exaggerated startle 
response, and distrust of people.  As for depression, she 
complained of frequent crying spells, feelings of 
worthlessness, guilt, trouble remembering details, excessive 
sleep and weight gain.  She was married three times, with the 
current marriage lasting 22 years.  On examination, the 
Veteran exhibited a tearful affect and a depressed mood.  She 
was referred to PTSD group therapy, diagnosed with PTSD, 
recurrent major depression, and a panic disorder with 
agoraphobia.  A GAF score of 50 was assigned.  

The Veteran underwent a VA mental examination in May 2003.  
She complained of a sense of detachment and that she was 
never able to have a loving relationship with any of the 
members of her family.  She never had any close friends, and 
her relationship with her children was strained and 
conflictual.  She also found it difficult to get out of bed 
in the morning or pursue normal daily living activities.  She 
had flashbacks, thoughts of the rape, nightmares almost every 
night, and difficulty sleeping.  She also complained of 
memory problems, a lot of panic attacks, and noted her social 
isolation.  She was easily startled.  She generally felt sad 
and grinded her teeth so badly that she had to wear an 
appliance.  She denied any current suicidal ideation.  The 
Veteran last worked in 1989.  

On examination, the Veteran had marked psychomotor agitation 
and frequently cried during the examination.  Mood was 
anxious and she had a congruent, very anxious affect and was 
extremely tearful.  Diagnosis was chronic, severe PTSD and a 
recurrent, severe major depressive disorder.  The examiner 
opined that both disorders had severely affected her social 
and occupational functioning and that she was unemployable.  
A GAF score of 50 was assigned.

A June 2003 letter to VA from Dr. R.S., the Veteran's private 
psychiatrist, noted that the Veteran still had panic attacks 
on and off and was then devastated because her therapist had 
left.  Dr. R.S. noted that any GAF score below 40 required 
hospitalization even though the Veteran "was able to handle 
it" on an outpatient basis and did not require 
hospitalization.  However, Dr. R.S. opined that the Veteran 
was very much disabled and on the "borderline."  Dr. R.S. 
requested that VA consider giving the Veteran more help to 
keep her at a functioning level.  Because of her depression 
and PTSD, Dr. R.S. stated that the Veteran could not maintain 
any gainful employment.

Private treatment notes by Dr. R.S. dated from January 2005 
to May 2006 revealed that the Veteran often had an anxious 
affect and was often worried about either the health of her 
husband or herself.  In March 2005 she felt overwhelmed and 
said that she lacked the energy to do even household chores.  
The May 2006 record noted that she was tearful and upset 
about another medical problem.

In February 2006, Dr. R.S. composed a letter on her office 
stationary in which she noted treatment of the Veteran for 
depression since March 2002, the Veteran's long history of 
depression and panic attacks, her diagnosis of PTSD, and 
family health problems.  Dr. R.S. opined that the Veteran was 
currently depressed, worried and functioned very marginally 
and would not be able to maintain gainful employment.

The Veteran was seen by a VA staff psychiatrist in an 
outpatient clinic in March 2006.  The psychiatrist noted that 
the Veteran had very severe symptoms of PTSD that interfered 
with her ability to interact socially.  He noted nightmares, 
flashbacks, intrusive thoughts of the in-service rape 
incident, major anxiety symptoms, at least two panic attacks 
a week, hyperalert, and an exaggerated startle response.  She 
was also afraid of being in the presence of men.  Mood 
lability, irritability and depression also were noted.  The 
Veteran denied suicidal or homicidal tendencies.  The Veteran 
had difficulty focusing, poor concentration, and an inability 
to stay on task with interrupted sleep and fatigue during the 
day.  Only a partial response to psychoactive medications was 
noted.  

The VA psychiatrist, Dr. R.M.B., concluded in the March 2006 
outpatient note that it was his opinion that due to her 
severe PTSD symptoms, the Veteran was totally and permanently 
disabled and unemployable.  He assigned a GAF score of 42 and 
recommended continued psychotherapy at the VA mental health 
clinic.  Dr. R.M.B. repeated these conclusions in May 2008, 
March 2009, and April 2009 VA records that were submitted 
without a waiver of initial adjudication by the RO.

A February 2009 VA mental health psychotherapy progress note 
revealed that the Veteran was referred for individual 
psychotherapy because of worsening symptoms of PTSD and major 
depression in the face of increased psychosocial stressors.

Lay statements from various individuals, including the 
Veteran's brother and her current husband, testify to her 
strained personal relationships with family members, her 
social isolation, and other changes to her personality after 
she was raped while in service.  

In examining the evidence in this case, the Board concludes 
that although the Veteran is not shown to have all of the 
psychiatric symptoms requisite for the assignment of a 100 
percent disability rating, the evidence supports a 
determination that the Veteran has total occupational and 
social impairment as a result of her service-connected PTSD 
and major depression.  Collectively, the pertinent evidence 
reflects that the Veteran's psychiatric symptomatology has 
included flashbacks, chronic intrusive thoughts and 
recollections of her in-service sexual assault, social 
isolation, a poor memory, panic attacks, frequent crying, 
irritability, outbursts of anger, hypervigilance, nightmares, 
sleep difficulties, depression, anxiety, and impaired 
concentration.  While the evidence of record does not 
indicate that the Veteran has exhibited gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; or persistent danger of 
hurting self or others; she has exhibited at various times 
over the time period of this appeal an inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory problems.  The May 2003 VA examiner found that both 
her chronic, severe PTSD and her recurrent, severe major 
depressive disorder had severely affected her social and 
occupational functioning and that the Veteran was 
unemployable.  Opinions of the Veteran's private psychiatrist 
in June 2003 and February 2006, and of a VA staff 
psychiatrist in March 2006, May 2008, March 2009 and April 
2009 are all to the same effect that the Veteran's 
symptomatology reflected total occupational and social 
impairment and an inability to engage in gainful employment.  
Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence of record indicates that the 
Veteran has total occupational and social impairment as a 
result of her PTSD and major depression since service 
connection was effective in April 2002.  Accordingly, a 100 
percent schedular disability rating is warranted under 
Diagnostic Code 9411, from April 16, 2002.

The Board notes that the assigned GAF scores range from 30 to 
56.  Scores in the 30s and 40s seen in earlier years, as 
noted above, reflect an inability to function or a major 
impairment in occupational and social areas and are 
consistent with a 100 percent rating.  The Board has noted 
higher GAF scores in later years (e.g., GAF of 56 in May 
2005, a GAF of 54 in December 2005, and a 53 in February 
2009) and these represent moderate difficulty in occupational 
and social functioning.  However, as noted in the record 
above, these GAF scores have been assigned at the same time 
when VA and private examiners have found her PTSD and 
depression symptoms were severe and had totally impaired the 
occupational and social areas of her life.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied, and a 100 percent disability rating will be 
assigned.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 









								[Continued on Next 
Page]

ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an initial disability 
rating of 100 percent for PTSD and major depression is 
granted from April 16, 2002.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


